Citation Nr: 0826509	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-40 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residuals of a right ankle fracture.  

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a right ankle fracture from March 19, 2008.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and November 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The November 2003 
rating decision granted service connection for residuals of a 
right ankle fracture, but assigned a noncompensable rating.  
In April 2008, the RO assigned a 20 percent rating for the 
veteran's service-connected residuals of a right ankle 
fracture, effective March 19, 2008.  

The veteran appeared and testified at a videoconference 
hearing in January 2008.  The transcript is of record.  

In February 2008, the Board remanded the veteran's claim for 
a VA examination.  The requested action was taken and the 
case is now appropriately before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Since April 12, 2002, the veteran has experienced pain 
and marked limitation of motion in his right ankle.  

3.  The veteran does not experience ankylosis of the right 
ankle.  

CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for 
residuals of a right ankle fracture have been met.  38 
U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5271 (2007).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a right ankle fracture after March 19, 2008, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5271 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2002 and February 2008, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his original claim for service 
connection and his claim for an increased rating, 
respectively, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the notice in compliance with Dingess was not 
given prior to the appealed AOJ decisions, dated in July 2002 
and November 2003.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in March 
2006 and a Supplemental Statement of the Case was issued 
subsequent to that notice in April 2008, the Board finds that 
notice is pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was provided inadequate VCAA 
notice for his appeal regarding his initial noncompensable 
rating for residuals of a right ankle fracture, and was not 
advised of the specific rating criteria regarding his 
disability.  In Dingess, the Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was found to be legally sufficient, as 
reflected in the discussion above, VA's duty to notify in 
this case has been satisfied and the purpose of the notice 
has been fulfilled.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In January 2008, the 
veteran appeared and testified at a videoconference hearing.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The veteran contends that he is entitled to an initial 
compensable rating following the grant of service connection 
for residuals of a right ankle fracture.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The veteran's right ankle disability is currently rated under 
Diagnostic Code 5271, located in 38 C.F.R. § 4.71a.  Under 
the code, a 10 percent rating is awarded for moderate 
limitation of motion.  A 20 percent rating is awarded for 
marked limitation of motion.  Higher ratings may be assigned 
under Diagnostic Code 5270 if there is evidence of ankylosis, 
which is the freezing of a joint in a certain position.

The Board also notes that the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  See 38 C.F.R. § 4.14.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the veteran's reports of pain 
have been considered in conjunction with the Board's review 
of the limitation of motion diagnostic codes.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In a May 2005 VA treatment note, the veteran reported 
experiencing right ankle pain-typically associated with 
walking up hills and steps and exacerbated in cold weather.  
He advised that the pain was dull in nature and was the same 
in severity over the past decade.  He further advised that 
his pain was relieved with use of NSAIDs.  Upon physical 
examination, the veteran was noted to have dorsiflexion to 0 
degrees and plantar flexion to 45 degrees.  The veteran 
experienced mild pain anteriorly over the anterior 
talofibular ligament with forced dorsiflexion.  He had 
inversion and eversion to 10 degrees without pain.  Upon x-
ray, the veteran's right ankle showed calcifications in the 
area of the deltoid ligament and anterior talofibular 
ligament that was consistent with an old injury of the ankle.  
There was no evidence of gross malnunions or bone lesions, 
but there was evidence of anterior impingement on the talar 
neck. 

The veteran underwent VA treatment in August 2006 related to 
his right ankle pain.  He advised that he experienced right, 
anterior ankle pain with activity and during cold weather for 
over 30 years.  The veteran reported the same symptoms as in 
the May 2005 VA treatment note.  The veteran was referred for 
a MRI of the right ankle to rule out and ligamentous injury 
and/or osteochondritis dissecans.  Upon x-ray, the veteran 
was found to have mild osteoarthritic changes of the lateral 
compartment of the right ankle joint.  

At his January 2008 hearing, the veteran testified that at 
the time of the initial rating he had arthritis of the right 
ankle and painful motion.  He further testified that when he 
drives his car, he experiences pain upon braking and 
accelerating and it lasts for a while after he stops driving.  
The veteran advised that he experiences pain when he is 
seated at his desk and would extend his leg and foot to 
relieve his discomfort.  He testified that when he is 
working, he is required to walk over uneven ground, and this 
sometimes causes him to stumble and twist his ankle.  This 
occurs approximately ever other week.  He again reported 
experiencing pain and aching due to cold weather.  

Pursuant to the Board's February 2008 remand, the veteran 
underwent a VA examination in March 2008 regarding his right 
ankle disability.  The examiner indicated that the veteran's 
primary cause of pain was the right fibular avulsion fragment 
noted in his x-rays and secondary pain due to the neighboring 
ligaments, regional muscles and tendons, as well as a 
functional gait disturbance.  The veteran was not found to 
have ankylosis of the right ankle, nor was there evidence of 
malunion of the os calcis or astagalus.  He reported daily 
pain, stiffness and weakness in addition to occasional 
instability.  The veteran advised that he experienced lack of 
endurance secondary to pain and rests his right foot during 
the day due to pain.  

Upon physical examination for range of motion, the veteran 
was found to have 0 to 5 degrees of active dorsiflexion, 45 
degrees of active plantar flexion, painful, active eversion 
and 40 to 50 degrees of active inversion.  Tenderness was 
noted upon palpation and the usual focus of pain was located 
anteriorly and inferiorly on the anterior talofibular 
ligament.  The examiner indicated that the anterior 
talofibular ligament muscle on the right produced a 
significant portion of the radiating pain in the veteran's 
right anterolateral leg associated with increased ankle pain.  
The examiner noted that "[t]he tautness of [the] bilateral 
anterior tibialis muscles is striking and severe."  The 
right peroneus longus and brevis were found to be taut and 
tender on the right with this muscle producing the usual 
radiating pains-especially those that ascended up the leg.  
The veteran's gait was noted to be abnormal.  

The veteran was assessed as having focal pain at the inferior 
and anterior aspect of his right fibula where the anterior 
talofibular ligament inserts.  This pain emanated from this 
area due to sprains and strains caused by the veteran's in-
service right ankle injury.  The examiner noted that the 
veteran altered his movements and gait patterns due to his 
right ankle pain since his in-service injury.  

Upon a complete review of the evidence of record, the Board 
finds that the veteran is entitled to an initial rating of 20 
percent for his service-connected right ankle disability.  
The veteran did not undergo a VA examination at the time of, 
or prior to the November 2003 rating decision, which granted 
the veteran service connection for residuals of a right ankle 
fracture.  A VA treatment note, dated in May 2005 reflects 
nearly the same limitation of motion in the right ankle as in 
the more thorough March 2008 VA examination.  An August 2006 
x-ray report found mild osteoarthritis in the veteran's right 
ankle.  Moreover, the veteran competently testified that he 
has experienced right ankle pain since service discharge and 
has felt pain, tenderness, instability and fatigue of the 
same severity for over a decade.  The VA examiner from the 
March 2008 examination further found that due to his right 
ankle pain, the veteran adjusted his movements and gait-
causing him additional pain.  The Board finds that although 
medical records prior to March 2008 do not use the word 
"marked" to describe the veteran's limitation of motion, 
the clinical records evidence the consistency of the 
veteran's complaints of pain, as well as his range of motion, 
and are compatible with a marked limitation of motion in his 
right ankle.  Therefore, in an effort to ensure that this 
veteran is properly evaluated, the Board resolves all 
reasonable doubt in his favor and assigns a 20 percent rating 
for marked limitation of motion in the right ankle as of 
April 12, 2002.  20 percent is the highest rating available 
for limitation of motion under Diagnostic Code 5271.  

The veteran is not, however, entitled to a rating in excess 
of 20 percent for his service-connected right ankle 
disability as there is no evidence of ankylosis as 
contemplated under Diagnostic Code 5270.  Further, the 
veteran's reports of pain have been considered in conjunction 
with the Board's review of the limitation of motion 
diagnostic codes and in accordance with 38 C.F.R. § 4.59.  

The veteran does not assert that he is totally unemployable 
because of his service-connected residuals of a right ankle 
fracture, nor has he identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his right ankle disability.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
right ankle disability, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.



ORDER

An initial compensable rating of 20 percent for residuals of 
a right ankle fracture is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

A rating in excess of 20 percent after March 19, 2008, for 
residuals of a right ankle fracture, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


